DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 27 September 2019. Claims 1 - 20 are currently pending. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 11 - 14 of claim 1 recite, in part, “a range of a defect feature amount which is a range of the feature amount for determining a region to be the defect or a range of a non-defect feature amount which is a range of the feature amount for determining a region not to be the defect;” (emphasis added) which appears to contain a minor informality. The Examiner asserts that lines 15 - 18 and 25 - 29 of claim 1 make it clear that both ranges, “the range of the defect feature amount” and “the range of the non-defect feature amount”, are utilized in defect point determination. Therefore, the Examiner suggests amending lines 11 - 14 of claim 1 to --a range of a defect feature amount and a range of a non-defect feature amount which is a range of the feature amount for determining a region not to be the defect;-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Lines 12 - 15 of claim 2 recite, in part, “a range of a defect feature amount which is a range of the feature amount for determining a region to be the defect or a range of a non-defect feature amount which is a range of the feature amount for determining a region not to be the defect;” (emphasis added) which appears to contain a minor informality. The Examiner asserts that lines 16 - 19 of claim 2 and lines 9 - 13 of dependent claim 6 make it clear that both ranges, “the range of the defect feature amount” and “the range of the non-defect feature amount”, are utilized in defect point determination. Therefore, the Examiner suggests amending lines 12 - 15 of claim 2 to --a range of a defect feature amount which is a range of the feature amount for determining a region to be the defect [[or]] and a range of a non-defect feature amount which is a range of the feature amount for determining a region not to be the defect;-- in order to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 2 of claim 8 recites, in part, “the predetermined threshold is a value of larger than” which appears to contain a grammatical error. The Examiner suggests amending the claim to --the predetermined threshold is a value [[of]] larger than-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 12 - 15 of claim 13 recite, in part, “a range of a defect feature amount which is a range of the feature amount for determining a region to be the defect or a range of a non-defect feature amount which is a range of the feature amount for determining a region not to be the defect;” (emphasis added) which appears to contain a minor informality. The Examiner asserts that lines 16 - 19 and 25 - 29 of claim 13 make it clear that both ranges, “the range of the defect feature amount” and “the range of the non-defect feature amount”, are utilized in defect point determination. Therefore, the Examiner suggests amending lines 12 - 15 of claim 13 to --a range of a defect feature amount which is a range of the feature amount for determining a region to be the defect [[or]] and a range of a non-defect feature amount which is a range of the feature amount for determining a region not to be the defect;-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 23 - 24 of claim 13 recite, in part, “the range of the non-defect feature amount at set the associating;” which appears to contain a grammatical error. The Examiner suggests amending the claim to --the range of the non-defect feature amount [[at]] set at the associating;-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Lines 10 - 13 of claim 14 recite, in part, “a range of a defect feature amount which is a range of the feature amount for determining a region to be the defect or a range of a non-defect feature amount which is a range of the feature amount for determining a region not to and “the range of the non-defect feature amount”, are utilized in defect point determination. Therefore, the Examiner suggests amending lines 10 - 13 of claim 14 to --a range of a defect feature amount which is a range of the feature amount for determining a region to be the defect [[or]] and a range of a non-defect feature amount which is a range of the feature amount for determining a region not to be the defect;-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 18 of claim 14 recites, in part, “the defect candidate includes” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the defect candidate region includes-- in order to maintain consistency with line 5 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Lines 21 - 22 of claim 14 recite, in part, “from among region in the original image, and removing a candidate region” which appears to contain a grammatical error. The Examiner suggests amending the claim to --from among region in the original image, [[and]] removing a candidate region-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Line 2 of claim 16 recites, in part, “the predetermined threshold is a value of larger than” which appears to contain a grammatical error. The Examiner suggests amending the claim to --the . Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an original image acquisition unit configured to acquire”, “an image processing unit configured to extract”, “a feature amount range setting unit configured to associate”, “a defect detection unit configured to determine”, “a feature amount acquisition unit configured to acquire”, “a feature amount range acquisition unit configured to acquire”, “a defect determination unit configured to determine”, “a candidate region extraction unit configured to extract”, “a defect candidate region extraction unit configured to remove”, “a feature amount calculation unit configured to calculate”, “an image display control unit configured to cause”, “a display unit to display”, “an original image creation unit configured to take”, “an original image creation unit configured to detect” and “an original image creation unit configured to capture” in claims 1 - 7, 9 - 12, 15 and 17 - 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which image “the image” recited on line 7 of claim 1 is referencing. Is it referring to the original image itself, the “image of the object” recited on lines 3 - 4 of claim 1, the “image of a defect point” recited on line 4 of claim 1 or some other image? Clarification 
Claim 1 recites the limitation "the feature amount calculated by the image processing unit for an original image for learning" (emphasis added) in lines 9 - 10. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which defect point “the defect point” recited on line 11 of claim 1 is referencing. Is it referring to the “defect point” recited on line 4 of claim 1 or the “defect point” recited on line 10 of claim 1? Additionally, it is unclear as to whether or not the “defect point” recited on line 4 of claim 1 and the “defect point” recited on line 10 of claim 1 are the same defect point or different defect points. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claim as referencing and requiring an original image/target original image defect point and an original image for learning defect point and will treat “the defect point” recited on line 11 of claim 1 as referencing the original image for learning defect point. 
Claim 1 recites the limitation "the feature amount calculated by the image processing unit for a target original image
Claim 1 recites the limitation "the defect candidate region in the target original image" (emphasis added) in line 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which defect candidate region “the defect candidate region” recited on lines 25 - 26 of claim 1, along with subsequent recitations of “the defect candidate region”, are referencing. Are they referring to the “defect candidate region” recited on lines 5 - 6 of claim 1 or “the defect candidate region in the target original image” recited on line 18 of claim 1? Additionally, it is unclear as to whether or not the “defect candidate region” recited on lines 5 - 6 of claim 1 and the “defect candidate region in the target original image” recited on line 18 of claim 1 are the same defect candidate region or different defect candidate regions. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claims as referencing and requiring a single same defect candidate region.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which defect point “the defect point” recited on line 26 of claim 1, along with subsequent recitations of “the defect point”, are referencing. Are they referring to the “defect point” 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which image “the image” recited on line 8 of claim 2 is referencing. Is it referring to the original image itself, the “image of the object” recited on lines 4 - 5 of claim 2, the “image of a defect point” recited on line 5 of claim 2 or some other image? Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat “the image” recited on line 8 of claim 2 as referring to any of the original image, the image of the object or the image of a defect point.
Claim 2 recites the limitation "the feature amount calculated by the image processing unit for an original image for learning
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which defect point “the defect point” recited on line 12 of claim 2 is referencing. Is it referring to the “defect point” recited on line 5 of claim 2 or the “defect point” recited on line 11 of claim 2? Additionally, it is unclear as to whether or not the “defect point” recited on line 5 of claim 2 and the “defect point” recited on line 11 of claim 2 are the same defect point or different defect points. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claim as referencing and requiring an original image/target original image defect point and an original image for learning defect point and will treat “the defect point” recited on line 12 of claim 2 as referencing the original image for learning defect point.
Claim 2 recites the limitation "the feature amount calculated by the image processing unit for a target original image" (emphasis added) in lines 16 - 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the defect candidate region in the target original image" (emphasis added) in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which defect candidate region “the defect candidate region” recited on line 26 of claim 2, along with subsequent recitations of “the defect candidate region”, are referencing. Are they referring to the “defect candidate region” recited on lines 6 - 7 of claim 2 or “the defect candidate region in the target original image” recited on line 19 of claim 2? Additionally, it is unclear as to whether or not the “defect candidate region” recited on lines 6 - 7 of claim 2 and the “defect candidate region in the target original image” recited on line 19 of claim 2 are the same defect candidate region or different defect candidate regions. Clarification and appropriate correction are required. For purposes of 
Claim 2 recites the limitation "the candidate region that is not removed” in line 26. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which surrounding regions “the surrounding regions” recited on line 29 of claim 2, along with subsequent recitations of “the surrounding regions”, are referencing. Are they referring to the “surrounding regions” recited on line 9 of claim 2 or the “surrounding regions” recited on line 22 of claim 2? Additionally, it is unclear as to whether or not the “surrounding regions” recited on line 9 of claim 2 and the “surrounding regions” recited on line 22 of claim 2 are the same surrounding regions or different surrounding regions. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claims as referencing and requiring a single same set of surrounding regions.
Claim 3 recites the limitation "the candidate regions forming the circular shape” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which defect point “the defect point” recited on line 10 of claim 6, along with subsequent recitations of “the defect point”, are referencing. Are they referring to the “defect point” recited on line 5 of claim 2, the “defect point” recited on line 11 of claim 2, the defect point recited on line 17 of claim 2 or the “defect point” recited on line 19 of claim 2? Additionally, it is unclear as to whether or not the aforementioned defect points are the same defect point or different defect points. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat claim as referencing and requiring an original image/target original image defect point and an original image for learning defect point and will treat “the defect point” recited on line 10 of claim 6, along with subsequent recitations of “the defect point”, as referencing the original image/target original image defect point.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which defect point “the defect point” recited on line 4 of claim 9 is referencing. Is it referring to the “defect point” recited on line 5 of claim 2, the “defect point” recited on line 11 of claim 2, the defect point recited on line 17 of claim 2 or the “defect point” recited on line 19 of claim 2? Additionally, it is unclear as to whether or not the aforementioned defect points are the same defect point or different defect points. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat claim as referencing and requiring an original image/target original image defect point and an original image for learning defect point and will treat “the defect point” recited on line 4 of claim 9 as referencing the original image/target original image defect point.
Claim 10 recites the limitation "the defect difference value” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the non-defect difference value” in lines 3 - 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which image “the image” recited on line 6 of claim 13 is referencing. Is it referring to the 
Claim 13 recites the limitation "the calculated feature amount calculated for an original image for learning" (emphasis added) in lines 10 - 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which defect point “the defect point” recited on line 12 of claim 13 is referencing. Is it referring to the “defect point” recited on line 4 of claim 13 or the “defect point” recited on line 11 of claim 13? Additionally, it is unclear as to whether or not the “defect point” recited on line 4 of claim 13 and the “defect point” recited on line 11 of claim 13 are the same defect point or different defect points. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat claim as referencing and requiring an original image/target original image defect point and an original image for learning defect point and will treat “the defect point” recited on line 12 of claim 13 as referencing the original image for learning defect point.
Claim 13 recites the limitation "the calculated feature amount for a target original image" (emphasis added) in lines 17 - 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which defect point “the defect point” recited on line 25 of claim 13 is referencing. Is it referring to the “defect point” recited on line 4 of claim 13, the “defect point” recited on line 11 of claim 13, the defect point recited on line 17 of claim 13, the “defect point” recited on line 18 of claim 13 or the “defect point” recited on line 20 of claim 13? Additionally, it is unclear as to whether or not the aforementioned defect points are the same defect point or different defect points. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat claim as referencing and requiring an original image/target original image defect point and an original image for learning defect point and will treat “the defect point” recited on line 25 of claim 13 as referencing the original image/target original image defect point.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which image “the image” recited on line 6 of claim 14 is referencing. Is it referring to the original image itself, the “image of the object” recited on line 3 of claim 14, the “image of 
Claim 14 recites the limitation "the calculated feature amount calculated for an original image for learning" (emphasis added) in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which defect point “the defect point” recited on line 10 of claim 14 is referencing. Is it referring to the “defect point” recited on lines 3 - 4 of claim 14 or the “defect point” recited on line 10 of claim 14? Additionally, it is unclear as to whether or not the “defect point” recited on lines 3 - 4 of claim 14 and the “defect point” recited on line 10 of claim 14 are the same defect point or different defect points. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat claim as referencing and requiring an original image/target original image defect point and an original image for learning defect point and will treat “the defect point” recited on line 10 of claim 14 as referencing the original image for learning defect point.
Claim 14 recites the limitation "the calculated feature amount for a target original image
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which original image “the original image” recited on line 21 of claim 14 is referencing. Is it referring to the “original image” recited on line 3 of claim 14 or the “original image for learning” recited on line 9 of claim 14? Additionally, it is unclear as to whether or not the “original image” recited on line 3 of claim 14 and the “original image for learning” recited on line 9 of claim 14 are the image or different images. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claim as referencing and requiring an original/target original image and a separate original image for learning and will treat “the original image” recited on line 21 of claim 14 as referencing the original/target original image.
Claim 14 recites the limitation "the candidate region that is not removed” in lines 23 - 24. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which surrounding regions “the surrounding regions” recited on line 27 of claim 14 is referencing. Is it referring to the “surrounding regions” recited on line 8 of claim 14 or the “surrounding regions” recited on line 20 of claim 14? Additionally, it is unclear as to whether or not the “surrounding regions” recited on line 8 of claim 14 and the 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which original image “the original image” recited on line 3 of claim 17 is referencing. Is it referring to the “original image” recited on line 3 of claim 1 or the “original image for learning” recited on line 10 of claim 1? Additionally, it is unclear as to whether or not the “original image” recited on line 3 of claim 1 and the “original image for learning” recited on line 10 of claim 1 are the image or different images. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claims as referencing and requiring an original/target original image and a separate original image for learning and will treat “the original image” recited on line 3 of claim 17 as referencing the original/target original image.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which original image “the original image” recited on line 3 of claim 19 is referencing. Is it referring to the “original image” recited on line 3 of claim 1 or the “original image for 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which original image “the original image” recited on line 3 of claim 20 is referencing. Is it referring to the “original image” recited on line 3 of claim 1 or the “original image for learning” recited on line 10 of claim 1? Additionally, it is unclear as to whether or not the “original image” recited on line 3 of claim 1 and the “original image for learning” recited on line 10 of claim 1 are the image or different images. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claims as referencing and requiring an original/target original image and a separate original image for learning and will treat “the original image” recited on line 3 of claim 20 as referencing the original/target original image.
Claims 5, 7, 8, 11, 12, 15, 16 and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected 

Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adler et al. U.S. Patent No. 7,171,038; which is directed towards a method and apparatus for inspection and review of defects with the ability to classify specific defect types.
Akgul et al. U.S. Patent No. 7,162,073; which is directed towards methods and apparatuses for detecting spot defects on an object which detect circular objects from images of the object prior to detecting and classifying candidate defects as non-defects or one of a plurality of possible defect types. 
Brooksby et al. U.S. Patent No. 8,942,465; which is directed towards methods and systems for identifying anomalies in images of objects under inspection, such as aircraft components. 
Chen et al. U.S. Patent No. 10,330,608; which is directed towards systems and methods for providing micro defect inspection of wafers that utilize histogram of oriented (HOG) features. 
Fujimori et al. U.S. Patent No. 8,189,906; which is directed towards an image processing system for performing appearance inspection of target objects that utilize a plurality of features to determine whether the inspection target objects are non-defective products or defective products. 
Maeda et al. U.S. Patent No. 8,103,087; which is directed towards a fault inspection method and apparatus for detecting a fault from an image of an inspection object based on brightness variations between chips or cells and a multidimensional space of features. 
Obara et al. U.S. Patent No. 7,113,628; which is directed towards a defect image classifying method and apparatus that classifies defects based on distances between a plotted point of multiple features of a target object image in a multidimensional space and the center of gravities of multiple features of a plurality of teaching images in the multiple dimensional space for each of a plurality of defect categories. 
Adhiguna Mahendra, Cristophe Stolz, Fabrice Meriaudeau, Sebastien Petit, Alexandre Noel and Favien Degoutin, “Automated inspection of tubular material based on Magnetic Particle Inspection”, Proc. SPIE 8300, Image Processing: Machine Vision Applications V, Feb. 2012, pages 1 - 15; which is directed towards an automated inspection method of tubular material that binarizes an image of the tubular material to segment and isolate potential defects and then analyzes several geometrical features of the potential defects in order to classify each one as either a defect or non-defect. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667